Citation Nr: 0206302	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  96-14 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri


THE ISSUE

Whether VA properly reduced the evaluation assigned residuals 
of an arthrotomy for a torn meniscus of the left knee from 20 
percent to zero percent. 

(The Board addresses the issue of whether achievement of a 
vocational goal is reasonably feasible for purposes of 
entitlement to vocational rehabilitation and training under 
Chapter 31, Title 38, United States Code, in a separate 
decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from December 1972 to November 
1974.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision, in 
which the St. Louis, Missouri, Department of VA Regional 
Office (RO) reduced the evaluation assigned the veteran's 
left knee disability from 20 percent to zero percent.  In May 
1999, the Board affirmed the RO's decision. 

The veteran appealed the Board's May 1999 decision to the 
United States Court of Appeals for Veterans Claims.  In 
February 2001, based on a Joint Motion for Remand and to Stay 
Proceedings, the Court vacated the Board's May 1999 decision 
and remanded the veteran's appeal to the Board for 
readjudication pursuant to the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107). 

In a VA Form 8 (Certification of Appeal) dated December 1998, 
the RO characterized the issue on appeal as entitlement to an 
increased rating for a left knee disability.  For the reasons 
that follow, the Board has recharacterized the issue on 
appeal as whether VA properly reduced the evaluation assigned 
the veteran's left knee disability from 20 percent to zero 
percent, effective from March 1996.  The veteran is not 
prejudiced as a result of the Board's action in this regard 
because, during the pendency of this appeal, the RO and the 
Board furnished the veteran with all regulations pertinent to 
rating reductions and provided him opportunities to respond 
to this information.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993

In December 1995, the RO reduced the evaluation assigned the 
veteran's left knee disability from 20 percent to zero 
percent.  In January 1996, the veteran indicated that he 
disagreed with that decision.  In February 1996, the RO 
issued a statement of the case that essentially indicated 
that the reduction was proper based on the evidence of 
record.  In March 1996, the veteran filed a substantive 
appeal, in which he indicated that he disagreed with the 
February 1996 decision.  Following a personal hearing, in 
July 1996, the RO issued a supplemental statement of the case 
that phrased the issue on appeal as the propriety of a 
reduction in the evaluation of the veteran's left knee 
disorder to a noncompensable evaluation, effective March 
1,1996.  

Initially, the veteran indicated that he wanted restoration 
of the 20 percent evaluation that had been assigned his left 
knee disability.  Subsequently, however, he indicated that he 
also wanted an increased evaluation for that disability.  The 
RO considered both of these issues during the pendency of 
this appeal.  For instance, in August 1996 and May 1999 
rating decisions, the RO deferred a decision on the claim for 
an increased evaluation for the veteran's left knee disorder.  
In a May 1997 rating decision and supplemental statement of 
the case, the RO denied that claim and noted that the only 
issue on appeal was the propriety of the March 1996 
reduction.  Finally, in August 1999, the RO granted that 
claim, in part, by increasing the evaluation assigned the 
veteran's left knee disability to 10 percent.  The same 
month, the RO notified the veteran of this decision and of 
his appellate rights with regard to this decision, but the 
veteran did not appeal.  The issue of entitlement to an 
increased evaluation is thus not part of the issue now before 
the Board for appellate review. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim and obtained and fully developed all 
evidence necessary for the equitable disposition of that 
claim. 

2.  The 20 percent evaluation assigned the veteran's left 
knee disability had been in effect for less than five years 
when the RO reduced that evaluation to zero percent.

3.  VA outpatient treatment records dated from 1993 to 1994 
and VA examinations dated in October 1994 and August 1995 
disclosed improvement in the veteran's left knee disability, 
but not such improvement that the veteran's disability could 
be assigned a noncompensable evaluation.

4.  At the time the RO reduced the evaluation assigned the 
veteran's left knee disability to zero percent, the 
disability was productive of some limitation of motion and 
pain, including on use. 


CONCLUSIONS OF LAW

1.  VA properly reduced the evaluation assigned the residuals 
of an arthrotomy for a torn meniscus of the left knee.  38 
C.F.R. §§ 3.105(e), 3.344(c), 4.13, 4.71a, Diagnostic Code 
5257 (2001).  

2.  VA improperly reduced the evaluation assigned the 
residuals of an arthrotomy for a torn meniscus of the left 
knee from 20 percent to 0 percent, and thus, the criteria for 
restoration of a 10 percent evaluation for residuals of an 
arthrotomy for a torn meniscus of the left knee from March 1, 
1996, have been met.  38 C.F.R. §§ 3.105(e), 3.344(c), 4.13, 
4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5259, 5260, 5261 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether, in December 1995, VA 
properly reduced the evaluation assigned the veteran's left 
knee disability from 20 percent to zero percent.  The veteran 
appealed this rating reduction and while his appeal was 
pending, the President signed into law legislation that 
enhances VA's duties to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  
38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).  

Further, during the pendency of this appeal, in August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA has 
indicated that, with the exception of the amended provisions 
of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. at 45,629.

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, the RO has not indicated 
that it developed or considered the veteran's claim pursuant 
to the VCAA.  However, prior to the enactment of the VCAA, 
the RO took action that is consistent with the notification 
and assistance provisions of the VCAA, and thereafter, 
adjudicated the veteran's claim.  In light of the foregoing, 
the Board's decision to proceed in adjudicating this claim 
does not prejudice the veteran in the disposition thereof.  
See Bernard, 4 Vet. App. at 392-94.

First, as required by the VCAA, VA notified the veteran of 
the information needed to substantiate his claim.  See 38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  In rating and 
hearing officer decisions dated December 1995 and July 1996, 
letters notifying the veteran of those decisions, a statement 
of the case issued in February 1996, and supplemental 
statements of the case issued in July 1996 and May 1997, the 
RO informed the veteran of the reasons for which his claim 
had been denied and of the evidence needed to support his 
claim, notified the veteran of one of the regulations 
pertinent to his claim, 38 C.F.R. § 3.105(e), and provided 
him opportunities to present additional evidence and 
argument, including in the form of hearing testimony, in 
support of his claim.  The Board provided the veteran further 
guidance with regard to the evidence needed to substantiate 
his claim and notified him of another regulation pertinent to 
his claim, 38 C.F.R. § 3.344(c), in a decision dated May 
1999.

Second, as required by the VCAA, VA fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  For instance, the RO provided the veteran 
an opportunity to elaborate on the facts of his case by 
presenting testimony at a hearing held before a hearing 
officer at the RO in May 1996.  The RO also provided the 
veteran multiple opportunities to identify pertinent evidence 
to be secured in support of his claim, but given that the 
veteran did not identify any such evidence, the Board has no 
knowledge of any other documentation that should be obtained.  

The VCAA does not require remand of all claims pending on its 
effective date.  See Livesay v. Principi, 15 Vet. App. 165, 
178 (2001); see also Wensch v. Principi, 15 Vet. App. 362, 
367-68 (2001) (holding that when there is extensive factual 
development in a case, including in the record on appeal and 
in a detailed Board decision, and further assistance would 
not aid in substantiating a claim, the VCAA is inapplicable).  
In this case, the RO and the Board notified the veteran of 
the evidence needed to substantiate his claim and obtained 
and fully developed all relevant evidence necessary for the 
equitable disposition of that claim; therefore, further 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict 
adherence to legal requirements does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran).  The Board must 
now review the merits of the veteran's claim.

By rating decision dated December 1980, the RO granted the 
veteran service connection for residuals of an arthrotomy for 
torn meniscus of the left knee and assigned him a 
noncompensable (zero percent) evaluation for that disability.  
The RO based its determination on service medical records, 
which detailed a motorcycle accident, a subsequent impression 
of a torn medial meniscus, and additional in-service 
treatment for left knee complaints, and on a November 1980 
report of VA examination, which disclosed complaints of left 
knee pain and findings of a well-healed anteromedial scar, 
full range of motion, and some minimal crepitation.

By rating decision dated February 1992, the RO increased the 
evaluation assigned the veteran's left knee disability to 20 
percent, effective from December 1991.  The RO based this 
increase on a January 1992 report of consultation with Walter 
L. Norton, M.D., which indicated that the veteran had 
recurrent swelling following a reported bump to the knee in 
September 1990, and included a diagnosis of arthritis of the 
left knee of uncertain etiology.  The RO also based this 
increase on a February 1992 report of VA orthopedic 
examination, which noted the veteran's reported history of 
recurrent swelling of the left knee following a December 1990 
fall, normal x-rays of the left knee taken in December 1991 
(except for a benign cyst of the proximal tibia), 
contemporaneous findings of mild medial laxity, mild effusion 
and posterior sag, range of motion from zero to 130 degrees, 
and normal stability, and the VA examiner's impression that 
the December 1990 fall could have added an ACL or PCL tear to 
the previous left knee problems and that the veteran's 
history of a left meniscectomy could have predisposed him to 
his current left knee problems.  

In March 1993, June 1993 and October 1994, the veteran 
underwent additional VA examinations.  X-rays taken in 
conjunction with these examinations were normal.  A VA 
examiner recorded no findings during the March 1993 joints 
examination.  During the June 1993 joints examination, a VA 
examiner noted tenderness medially and range of motion from 
zero to 125 degrees and diagnosed medial pain in the left 
knee probably secondary to mechanical compensation.  The 
October 1994 joints examination was essentially negative, 
except for limitation of motion from 0 to 125 degrees and a 
subjective report of residual pain.  Based on the findings of 
these examinations, as well as VA outpatient treatment 
records dated from 1993 to 1994, the RO, in an April 1995 
rating decision, found improvement in the veteran's left knee 
disability.  Nonetheless, the RO continued the 20 percent 
evaluation assigned that disability for six months pending 
further examination to determine whether there was sustained 
improvement.

Subsequently, in August 1995, the veteran underwent another 
VA joints examination.  During this examination, the VA 
examiner noted subjective complaints of occasional pain 
aggravated by cold weather, flexion to 120 degrees, and no 
findings of crepitus, instability, tenderness, or a positive 
McMurray's sign.  

Based on these findings and those of the October 1994 VA 
examination, by rating decision dated September 1995, the RO 
proposed to reduce the evaluation assigned the veteran's left 
knee disability from 20 to 0 percent.  In its rating 
decision, the RO set forth all material facts and reasons for 
the proposed reduction.  The RO notified the veteran of its 
proposal by letter dated the same month and advised him to 
submit additional evidence within 60 days if he wished for 
the 20 percent evaluation to be continued.  The veteran did 
not respond, and by rating decision dated December 1995, the 
RO effectuated its proposed reduction.  The reduced 
evaluation of zero percent, effective from March 1, 1996, 
remained in effect until August 1999, when the RO increased 
the evaluation assigned the veteran's left knee disability to 
10 percent, effective from March 23, 1999. 

The veteran contends that the RO improperly reduced the 
evaluation assigned his left knee disability to zero percent 
and should restore the 20 percent evaluation that had 
previously been assigned.  He claims that his left knee 
disability never improved.

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must 
notify the veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  38 C.F.R. § 3.105(e) (2001).  In this case, 
the RO satisfied these procedural requirements.  First, as 
noted above, the RO issued a rating decision that set forth 
all material facts and reasons for the proposed reduction.  
Second, the RO notified the veteran of the contemplated 
action and afforded him 60 days to submit evidence to show 
that his compensation payments should be continued rather 
than reduced.  

Where a reduction of benefits is found warranted following 
consideration of any additional evidence submitted and the 
reduction was proposed under the provisions of 38 C.F.R. 
§ 3.105(e), the effective date of the final action shall be 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final action 
expires.  38 C.F.R. § 3.105(e)(i).  The RO also satisfied 
these requirements by providing the veteran 60 days from 
September 13, 1995 to submit additional evidence, notifying 
the veteran of the actual reduction on January 8, 1996, and 
allowing a 60-day period to expire before assigning the 
reduction an effective date of March 1, 1996.

Inasmuch as the RO complied with the procedural requirements 
of 38 C.F.R. 
§ 3.105(e), the question becomes whether the reduction was 
proper based on the applicable regulation, 38 C.F.R. § 3.344 
(2001).  This regulation provides that sections (a) and (b) 
should be applied in cases in which the RO reduced an 
evaluation that had continued at the same level for five 
years or more; section (c) should be applied if the RO 
reduced an evaluation that had been in effect for less than 
five years.  In this case, in reducing the 20 percent 
evaluation, the RO reduced an evaluation that had been in 
effect for less than five years, since December 1991; 
therefore, section (c) is applicable.  Under 38 C.F.R. § 
3.344(c), reexaminations disclosing improvement of a 
condition warrant a reduction in the evaluation assigned the 
condition.  

The RO has evaluated the veteran's left knee disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  This code provides 
that a 10 percent evaluation is assignable for slight 
recurrent subluxation or lateral instability of the knee.  A 
20 percent evaluation is assignable for moderate recurrent 
subluxation or lateral instability of the knee.  A 30 percent 
evaluation is assignable for severe recurrent subluxation or 
lateral instability.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
evaluations are based adequately portray the anatomical 
damage, and the functional loss, with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2001); see also 38 C.F.R. § 4.59 (2001) 
(painful motion with joint or periarticular pathology must be 
recognized as productive of disability). 

There are other diagnostic codes that could be considered in 
evaluating whether the disability percentage assigned the 
veteran's service-connected left knee disorder should have 
been reduced to 0 percent.  Under Diagnostic Code 5258, a 20 
percent rating is the maximum assignable for cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258 (2001).  Under Diagnostic Code 5259, a 
maximum award of 10 percent is warranted when there is the 
removal of semilunar cartilage, symptomatic.  38 C.F.R. § 
4.71a, Diagnostic Code 5259 (2001).

For knee disabilities, limitation of motion rating criteria 
are set forth in Diagnostic Codes 5260 and 5261.  Diagnostic 
Code 5260 provides that where flexion of the leg is limited 
to 60 degrees, a noncompensable evaluation is warranted.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2001).  Limitation of 
flexion to 45 degrees warrants a 10 percent rating; to 30 
degrees, a 20 percent rating; and to 15 degrees, a 30 percent 
rating.  Id.  Diagnostic Code 5261 provides that where 
extension of the leg is limited to 5 degrees, a 
noncompensable evaluation is assigned.  38 C.F.R. 4.71a, 
Diagnostic Code 5261 (2001).  Limitation of extension to 10 
degrees warrants a 10 percent rating; to 15 degrees, a 20 
percent rating; to 20 degrees, a 30 percent rating; to 30 
degrees, a 40 percent rating; and to 45 degrees, a 50 percent 
rating.  Id.  Full range of motion of the knee is from zero 
to 140 degrees.  38 C.F.R. § 4.71, Plate II (2001).

Pursuant to the criteria as set forth above, it is clear that 
the reexaminations upon which the RO relied in reducing the 
evaluation assigned the veteran's left knee disability 
disclosed improvement in that disability.  However, this 
improvement was not so extensive that it rendered the 
veteran's left knee disability nondisabling.  Rather, at the 
time the RO reduced the evaluation assigned the veteran's 
left knee disability to zero percent, the disability was 
causing demonstrated limitation of motion and pain, including 
on use.  

According to reports of VA examinations conducted since 1992 
and VA outpatient treatment records dated 1993 and 1994, the 
veteran's left knee disability gradually improved from 1992, 
when the RO assigned the 20 percent evaluation, to 1995, when 
the RO reduced that evaluation to zero percent.  As 
previously indicated, the RO based its reduction on objective 
findings recorded during the veteran's October 1994 and 
August 1995 VA examinations and outpatient visits from 1993 
to 1994.  Prior to these examinations and visits, in February 
1992, a VA examiner noted mild effusion, medial laxity, 
posterior sag and a possible PCL or ACL tear.  On 
reexamination in June 1993, a VA examiner noted tenderness 
and some limitation of motion.  On reexamination in October 
1994, a VA examiner noted some limitation of motion and 
indicated that the veteran did not have subluxation, lateral 
instability, non-union, or loose motion and was able to do 
complete knee bends, albeit with crepitation.  During 
outpatient treatment rendered from 1993 to 1994, the veteran 
reported left knee pain, including on use, and at least one 
medical professional objectively confirmed that such pain 
existed.  On reexamination in August 1995, a VA examiner 
again noted some limitation of motion and indicated that the 
veteran did not have tenderness, effusion, laxity, lateral 
instability, posterior sag or tears.  

In a July 1996 statement submitted in support of the 
veteran's claim for "increase," a VA orthopedist reported 
that physical examination (presumably conducted at that time) 
revealed patellofemoral decrepitation and medial joint line 
tenderness.  He indicated that the veteran's disease of the 
left knee would certainly progress as cartilage degeneration 
and destruction would not spontaneously reverse.  The Board 
acknowledges this statement, but finds that it does not 
change the actual symptomatology the veteran exhibited during 
repeat VA examinations in 1994 and 1995 and outpatient 
treatment visits in 1993 and 1994.  This symptomatology 
formed the basis of the RO's reduction.  While the veteran's 
left knee might have been diseased when he underwent the VA 
examinations at issue and sought outpatient treatment, by 
that time, the symptoms of his disease had somewhat improved, 
thereby warranting a rating reduction to 10 percent, but not 
0 percent.  

When any change in evaluation is contemplated, the RO should 
assure that there has been an actual change in condition, 
rather than a difference in thoroughness of the examination 
or in use of descriptive terms.  See 38 C.F.R. § 4.13 (2001).  
The examinations at issue in this case appear comparably 
thorough, the same functions of the veteran's left knee 
having been tested and similar terminology having been used 
in describing the impairment caused by the left knee 
disability.  In light of the fact that during outpatient 
treatment from 1993 to 1994, and on reexaminations in October 
1994 and August 1995, the improvement shown in the veteran's 
left knee represented an actual change in condition, the 
Board concludes that the RO properly reduced the evaluation 
assigned the veteran's left knee disability as the criteria 
for a 20 percent evaluation was not shown.  In this regard, 
there was no objective evidence of moderate recurrent 
subluxation or lateral instability of the left knee; 
dislocation of the semilunar cartilage with frequent episodes 
of locking, pain and effusion into the joint; or flexion 
limited to 30 degrees or extension limited to 15 degrees.  
However, the Board notes that the evidence does not disclose 
that the veteran's left knee disability was productive of 
little or no symptomatology.  The Board finds that the RO, 
while properly reducing the evaluation assigned the veteran's 
left knee disability, improperly reduced the evaluation 
assigned that disability from 20 percent to 0 percent.  In 
this regard, the Board notes that the evidence of record, as 
set forth above, clearly documents that the veteran continued 
to experience left knee limitation of motion and the evidence 
of record, particularly the outpatient records, document 
recurrent left knee pain.  In this regard, the Board notes 
that the VA examinations in question disclose full extension 
of the left knee; however, there is evidence of limitation of 
flexion.  The Board notes that the October 1994 and the 
August 1995 VA examinations show such limitation of flexion, 
but only report subjective complaints of pain; there are no 
findings as to how much additional functional impairment, if 
any, would likely exist if the factors set forth in 38 C.F.R. 
§§ 4.40, 4.45 were evidenced at that time.  VA outpatient 
treatment records do disclose some objective evidence of 
pain, and the Board finds is plausible that the veteran could 
have had significantly more limitation of motion, and flexion 
in particular, when there was pain on use or with flare-ups.  
See 38 C.F.R. § 4.40, 4.45.  Thus, while the Board finds that 
the RO did properly reduce the evaluation assigned the 
veteran's left knee disability, the Board also finds that a 
reduction to a 0 percent evaluation was improper based on the 
evidence of record at the time.  

ORDER

VA having properly reduced the 20 percent evaluation assigned 
residuals of an arthrotomy for a torn meniscus of the left 
knee, the claim for restoration of the 20 percent evaluation 
is denied. 

VA having improperly reduced the evaluation assigned 
residuals of an arthrotomy for a torn meniscus of the left 
knee to 0 percent, restoration of a 10 percent evaluation 
from March 1, 1996, is granted, subject to the law and 
regulations governing the payment of monetary benefits. 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

